Title: From George Washington to Samuel Huntington, 24 January 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                             24 January 1781
                        
                        I have the honr of introducing to your acquaintance the Count De Dillon Colo. in the Duke de Lauzuns
                            Legion—He is a Gentn of distinction, & to great personal merit adds a warm Zeal for the Service of America which
                            cannot fail to recommend him to your Excellys esteem. I have the honr to be &ca Yr Exy &ca.

                    